Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), amended claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 4, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Liaoteng Wang on June 23, 2022.
The application has been amended as follows: 
Claim 14:	A method for manufacturing a secondary battery, comprising the following steps to prepare a negative electrode plate of the secondary battery:
1)	forming, on at least one surface of the negative electrode current collector, a first negative electrode film that comprises a first negative electrode active material, wherein the first negative electrode active material comprises natural graphite and satisfies: 6 mΩ·cm ≤ A ≤ 12 mΩ·cm, and the first negative electrode active material has a particle size distribution (Dv90-Dvl0) / Dv50 of less than that of the second negative electrode active material; and
2)	forming, on the first negative electrode film, a second negative electrode film that comprises a second negative electrode active material, wherein the second negative electrode active material comprises artificial graphite and satisfies: 13 mΩ·cm ≤ B ≤ 20 mΩ·cm,
wherein A is a powder resistivity of the first negative electrode active material tested at a pressure of 8 Mpa, and B is a powder resistivity of the second negative electrode active material tested at a pressure of 8 Mpa, 
3)	resulting in the secondary battery of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches the secondary battery of claim 1 with the negative electrode comprising the first and second negative electrode films composed of the respective active materials, each with the specifically claimed properties as newly amended.
See also instant specification, at e.g. ¶¶ 0176-77.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723